Citation Nr: 1309327	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1982.

This appeal comes from rating decisions of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a March 2012 decision, the Board denied a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.  The Veteran proceeded to appeal, and in an October 2012 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties and remanded the matter to the Board for compliance with the instructions in the Joint Motion.


FINDINGS OF FACT

1.  Right knee strain, postoperative residuals with anterior cruciate ligament disruption and residual scar is not shown to be productive of severe recurrent subluxation and lateral instability.

2.  Prior to January 11, 2008, degenerative arthritis of the right knee, status post multiple procedures was not manifested by flexion limited to 30 degrees or less. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5257 (2012).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee with limitation of motion, status post multiple procedures prior to January 11, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

LEGAL CRITERIA 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic code 5258 applies to dislocated semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for this disability.

Diagnostic code 5259 applies to removal of symptomatic semi lunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees. 

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

FACTUAL SUMMARY

In August 2002, the Veteran's right knee had joint line tenderness, the lateral patella was tender to palpation and stable.  He had decreased range of motion of 0 to 90 degrees with pain.  This was shortly after the Veteran had surgery for a fracture of the right leg.  The Veteran claims that he broke his leg when his knee gave way and he fell.  Shortly thereafter the Veteran became incarcerated.  He was released from prison the summer of 2007.  There are no medical records from the Veteran's time in prison.  

A January 2008 x-ray of the right knee showed moderate tricompartmental osteoarthrosis.  At the time, the Veteran was complaining of bilateral knee pain. 

The Veteran was afforded a VA examination of his knee in January 2008.  The Veteran reported a history of five surgeries on the right knee.  Examination of the knees revealed the Veteran could stand erect.  There was no gross deformity of the right knee, but there was a suggestion of possible slight early valgus alignment.  On palpation, there was an indication of definite enlargement of the femoral condoyles consistent with arthritic changes of the knee.  The Veteran was able to squat approximately 60 percent and there was significant 2+ crepitation in the right knee.

In the sitting position, with active flexion and extension, there was again significant 2+ crepitation noted in the right knee.  The irregular development of the femoral condoyles could be palpated.  The patellas were stable.  The right knee lacked less than 5 degrees of full extension and flexed to 120 degrees.  With manipulation of the knees there was rather definite articular crepitation noted in the right knee.  Further manipulation of the knees failed to identify any evidence of ligamentous laxity or instability (cruciates or collaterals).  Objectively, repetitive motion was uncomfortable to the Veteran but not associated with additional functional impairment. 

The examiner reviewed the January 2008 x-rays, which, in addition to arthritis, showed the presence of a rod in the Veteran's leg which was inserted after he broke his leg in 2002. 

Mild to moderate degenerative arthritis of the right knee status post (s/p) multiple surgical procedures, including medial and lateral meniscectomies, joint debridement, and intermedullary rod fixation of a fracture of the right tibia was diagnosed.  The Veteran appeared to have a definite disability related to the condition of his right knee.  There was functional impairment in association with activities involving attempted running, limited walking, and discomfort when standing in excess of 30 minutes.  There was no indication of instability or incoordination.  Weakness, fatigability, and lack of endurance seemed to be minor secondary factors to his impairment.

VA treatment records reflect continued complaints of right knee pain with occasional giving way.  A note dated in February 2008 indicated that the Veteran denied instability, buckling, or locking of the knee.  There was grinding, popping, and swelling.  The Veteran occasionally used a metal hinged knee brace.  He had a brisk gait with mild antaliga favoring the right.  There was no warmth, erythema, effusion, and/or significant quadriceps atrophy.  Range of motion was 0 to 120 degrees.  Incisions were well healed.  There was some laxity with valgus stress, negative Lachman, and posterior drawer, and anterior drawer.  There was crepitus and 2+ pedal pulses.  Sensation was intact to light touch. 

Range of motion testing in February 2008 showed 0 to 120 degrees of flexion.  An MRI of the right knee was conducted in March 2008, which showed chronic tearing of the anterior cruciate ligament (ACL).  There was thickening of the patellar tendon.  The medial meniscus was absent consistent with the prior history of a total meniscectomy.  There was deep fissuring of the lateral patellar cartilage with underlying patellar bone marrow reactive changes.  There was high grade cartilage loss within the lateral femoral-tibial compartment, and to a lesser degree the medial tibiofemoral joint.  An intra-articular body was identified within the joint.  There was postoperative fibrosis within the Hoffa's fat pad but no joint effusion was seen.

An April 25, 2008 note showed right knee painful motion with arthritis.  Examination in March 2009 revealed right knee flexion 0 to 130 degrees without difficulty.  

The Veteran was reexamined in April 2009.  At that time the Veteran reported pain in both of his knees, with the right knee at a 9 out of 10 level.  He experienced weakness, stiffness, swelling, heat, and occasional redness of both knees.  He also complained of locking and lack of endurance.  The effects of the Veteran's functioning due to his knee disabilities were interference with activities requiring the Veteran to walk more than one half mile. 

Examination of the knees showed a symmetric alignment.  His gait showed a symmetric slow gait.  He could heel and toe walk slowly.  Range of motion of the knees was flexion to 90 degrees on the right with pain at 90 degrees.  Extension was full bilaterally.  There was no evidence of medial or lateral instability by the varus and valgus stress.  He had mild anterior laxity on the drawer test and the Lachman test.  He had a stable PCL test.  McMurray tests were negative.  Repetitive motion caused some increased pain but no increased weakness, fatigability, or limitation of function.  Motor examination showed symmetric strength.  Sensory examination was normal except in the area of the scars.  The reflexes were symmetric at the knee and ankle.

X-rays dated in April 2009 were noted to show s/p open reduction fixation of the right tibial fracture without evidence of hardware complications, deformity of the proximal fibula related to remote trauma on the right, mild degenerative changes to the femoral tibial compartment, right greater than left, and well corticate post cystic density anterior to the left tibial tuberosity related to remote trauma.

The Veteran testified at a hearing at the RO in April 2009.  At that time, he reported that he gets easily fatigued, and that at times he has to elevate his legs and rest to get some relief from the pain.  He was given a knee brace for his right knee because his knee sometimes gave way and wore the brace daily.  

A MRI of the right knee in May 2010 showed a new full thickness tear of the distal patellar tendon in a background of marked tendinosis.  No appreciable retraction of the torn fibers was seen.  There was moderate to severe tricompartmental arthritis with postsurgical changes in both menisci and no evidence of meniscal re-tear.  There was a stable chronic anterior cruciate ligament tear and extensive chondral defects that were unchanged since the prior study. 

The Veteran continued to be treated for his knee disabilities.  A note dated in August 2010 indicated that prior to starting a physical therapy program the Veteran had right knee flexion to 85 degrees and extension limited to about 5 degrees.  At the current time he had flexion to 105 degrees and extension to 0 degrees with pain. Strength in the right knee was originally 4 out of 5 but was now 5 out of 5. 

In November 2010 the Veteran was seen for right knee pain, increased lateral swelling and some locking.  Range of motion of the right knee was 0 degrees of extension to 70 degrees of flexion with pain and crepitus.  There was lateral joint line tenderness.  No effusion was felt at the knee but there was some infrapatellar bursa swelling and sponginess.  Ligament exam was normal.

Mild instability of the right knee was shown in March 2011.  However, days later, the Veteran's right knee was noted to have good stability. 

In the March 2011 VA examination, the Veteran reported his pain was worse than it was at his last examination.  The examiner noted that the Veteran had another surgery after the last exam, which was the removal of the nail and screws in May 2009.  The Veteran reported flare ups of pain in both knees to 10 out of 10 in severity twice per week with prolonged walking.  These episodes last for several hours and he takes medication and rests and avoids walking, elevates the knee and applies ice.  He has treated his right knee in the past with physical therapy and injections.  The Veteran reported instability of the right knee on occasion.  He had a brace for the right knee and occasionally used a cane.  Flare ups affect the Veteran's ability to carry out his activities of daily living.

Inspection of the right knee showed a moderate effusion with slight warmth of the right knee when compared to the left and several surgical scars.  The Veteran had several well healed scars that were nontender and superficial.  There was a 5 cm scar over the patella which was slightly darkened and a 7 cm scar over the patella which were both linear, not shiny, and no atrophy to the scar.  There was a third scar in the proximal medial tibia that was 8cm as well as a linear scar that was also nontender and superficial.  The Veteran had range of motion of 0 to 90 degrees on the right and full extension.  Limitation of motion of the right knee was due to severe pain.  There was crepitus on the right.  Repetitive motion did not cause increased pain, weakness, fatigability, or additional functional limitations. 

Testing of the medial and collateral lateral ligaments and posterior drawer were negative bilaterally.  Lachman's was negative on the left but positive on the right, which was 1-2+ with a good endpoint feel. 

At the Veteran's hearing in November 2011, he testified that he had chronic pain in his right knee which limits a wide range of work and non-work activities.  He expressed that pain caused limitations in daily activities and that he tries to  avoid using stairs due to his knee pain as this makes it worse.  He could walk only about a block without aggravating his knee pain.  After walking a block he needs to rest.  He has trouble doing exercise because of his knee pain.  He uses a knee brace and a cane.  His girlfriend testified that if the Veteran walks a block when they come home she has to put ice packs on his knees.  His knees sometimes lock up.  He fell and broke his leg when his knee gave out. 

ANALYSIS

The Veteran appeals the denial of a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.  

Initially, the Board notes that the Veteran's claim for a higher rating was received in July 2002.  At that time, his right knee strain was rated as 20 percent disabling under Diagnostic Code 5257.  Shortly after filing his claim the Veteran became incarcerated.  He was released from prison the summer of 2007 and his claim continued.  In the March 2008 rating decision, the rating decision on appeal, the RO changed the rating code.  The former right knee strain under Diagnostic Code 5257 was changed to degenerative arthritis of the right knee, status post multiple surgical procedures with residual scars rated as 20 percent disabling under 5299-5260.  

Currently, the Veteran has in effect two separate ratings for his right knee: a 20 percent rating under 5299-5257 for right knee strain, postoperative residuals with anterior cruciate ligament disruption and residual scar, and a 10 percent rating under 5010-5260 for degenerative arthritis of the right knee, status post multiple procedures.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a, while DC 5257 addresses instability.  

Based on the evidence presented, the Board finds against the claim for a rating higher than 20 percent disabling under Diagnostic Code 5299-5257 as the evidence shows right knee instability is no more than moderate.  To that end, instability of the right knee has not been consistently shown by the lay and/or medical evidence.  During the January 2008 VA examination, manipulation of the knees failed to identify any evidence of ligamentous laxity or instability (cruciates or collaterals).  The Veteran denied instability, locking and/or buckling in a February 2008 consultation.  Rather, he reported that his knee only occasionally gave way.  During the April 2009 VA examination, there was no evidence of medial or lateral instability by varus and valgus stress.  Of significance, over the years (his February 2008 consultation and November 2011 hearing) the Veteran reported only occasion right knee instability.  The above evidence does not demonstrate severe instability as to warrant a 30 percent rating under Diagnostic Code 5257.  

The Veteran is competent to report his symptoms and has presented credible testimony in this regard.  The Board recognizes that the Veteran testified that he fell when his right knee gave way and broke his leg, and that he wears a knee brace.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  Objective testing on multiple occasions has shown at most mild instability of the right knee.  As there is pain and some laxity of the knee, the combination creates an overall picture of moderate impairment.  There is no showing of severe recurrent subluxation or lateral instability.  Accordingly, a rating higher than 20 percent disabling for right knee instability is not warranted.  

The Board has considered other diagnostic codes pertaining to knee disabilities but the Veteran does not meet the criteria for a rating in excess of 20 percent under any alternative diagnostic code (DCs 5256 and 5262).  Furthermore, a separate rating is in effect for limitation of motion (DC 5260) and limitation of extension (DC 5261) to a compensable degree has not been shown.  

The Board has also considered whether the Veteran would be entitled to a separate rating pursuant to Diagnostic Code 5259, which provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  While the Veteran had a medial meniscectomy in service, his symptoms, consisting primarily of pain and laxity, are already compensated for by the 10 percent rating assigned pursuant to Diagnostic Code 5010-5260.  As such, assignment of a rating under this code would be pyramiding as the primary manifestations, limitation of motion and instability, are already separately rated.

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  With regard to rating disabilities of the knee, VA's general counsel (GC) has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  In VAOGCPREC 9-98, GC found that limitation of motion is a relevant consideration under DC 5259. 

As shown earlier, the Veteran is separately rated for right knee instability (5299-5257) and right knee limitation of motion (5010-5260).  Limitation of motion is a relevant consideration under Diagnostic Code 5259.  Thus, separate ratings are not warranted under Diagnostic Code 5259 and Diagnostic Code 5260.  In sum, the Board finds that no higher or separate rating is warranted for the Veteran's right knee disability under the remaining Diagnostic Codes applicable to ratings for the knee. 

Lastly, the Board finds against the assignment of a rating higher than 10 percent for degenerative arthritis of the right knee, status post multiple surgical procedures, prior to January 11, 2008 under Diagnostic Code 5010-5260.  In this regard, examination in August 2002 revealed decreased range of motion of 0 to 90 degrees with pain.  X ray findings in February 2007 reveal minor medial and lateral compartment degenerative changes of the right knee.  In January 2008, the Veteran reported that both knees bothered him.  X rays revealed moderate tricompartmental osteoarthrosis but no evidence of effusion.  Overlying soft tissue was unremarkable.  There is no other relevant evidence of record for this period of time.  

At most, the evidence reveals flexion limited to 90 degrees during this period of time.  With regards to the Veteran's complaints of painful motion, the Board notes that the 10 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance. DeLuca, supra, 8 Vet. App. 202.  The evidence, however, is devoid of any showing of flexion limited to 30 degrees or less, even when considering the factors of Deluca.  Accordingly, this claim is also denied.  

The Board has also considered whether the Veteran met the criteria for a separate compensable rating for the scars on his right knee.  Pursuant to the rating criteria for scars that was in effect at the time that the Veteran filed his increased rating claim for his right knee, a compensable rating for scars (other than on the head, face, or neck) required a deep scar or a scar that caused limited motion that exceeded 6 square inches, superficial scars that covered an area of at least 144 square inches, a superficial unstable scar, or a scar that was painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2002).  The Veteran's scars were shown to be superficial and non-tender and did not affect motion in any way.  The scars were also limited to the knee area and did not exceed 144 square inches in size.  The evidence above does not show that the scars were of the size and/or severity to warrant a compensable rating.   

Under current diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code7801-7804.  The Veteran's scars are shown to be superficial, not painful and less than 144 square inches in size.  As such, the scars are not of the size and/or severity to warrant a compensable rating.   

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include pain and instability, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


